BUTLER, District Judge.
1 am unable to concur in the foregoing opinion, for the following reasons:
The bill rests entirely on an allegation of mutual mistake; there is no suggestion of fraud; and the evidence relied upon to sustain the allegation is not direct, such as that the scrivener who wrote the deed misunderstood his instructions or fell into error' in carrying them out, but is indirect, consisting of testimony respecting the intercourse between the parties before, after, and at the time of, executing the deed, inadequacy of consideration and other like circumstances.
The measure of proof required of the plaintiff is not in doubt. The alleged mutual mistake must be so proved as to preclude reasonable dispute. That the weight of the evidence may support it is insufficient; all ground for fair doubt must be removed; Fowler v. Fowler, 4 De Gex & J. 250; Baltzer v. Railroad Co., 115 U. S. 634, 6 Sup. Ct. 216; Beach, Eq. Jur. § 546. If the rule were otherwise deeds would be of little value, and titles to property might as well rest in parol.
The first of the intercourse between the parties, invoked, occurred between the plaintiff (Baldwin), Neiman and Gleason, the two latter representing the defendant, and relates to the verbal understanding which preceded the deed. Gleason is dead and we Therefore have the testimony of Baldwin and Neiman alone, as to what occurred between them. They both say the sale of a license for Baltimore county only was talked of or contemplated. Jessup, the defendant's secretary and treasurin', who took the title, and under whom Gleason and Neiman acted, testifies that bed ween Mm and these agents it was understood that the purchase was to be, and was, of the patent; that both of these individuals informed him at the outset that they could purchase it for a small sum, and The acquirement of a license was not suggested at any time. The effect of Jessup's testimony it must be observed is not simply ro discredit Neiman; it is direct and positive evidence; of Jessup's understanding of the transaction; and as he represented the defendant in tailing the title it bears directly on the question of mutual mistake. If Jessup so understood the contract there could *586not be mutual mistake, however Baldwin may have understood it.
At the execution of the deed Baldwin, Neiman and Jessup were present. The first two testify that the contract was talked over, and that it was fully understood that the sale was oi a license for Baltimore county. Jessup denies this in positive and emphatic terms, testifying that he understood then, as before, that the verbal contract was, and that the deed was to be for a transfer of the patent; and that he did not hear a suggestion to the contrary. Baldwin further says he signed the deed without reading it, or asking to have it read; while Jessup testifies that he, Baldwin, read it over- and expressed his satisfaction with its terms; and Neiman says he has no recollection whatever on the subject. If these witnesses are entitled to equal credit the testimony is pretty equally balanced. The record, however, seriously impeaches the credit of both Baldwin and Neiman. Baldwin’s description of what occurred at the execution of the deed is so graphic, positive, and particular, notwithstanding four years had passed, as to excite suspicion; and when it is seen that no part of this description is corroborated, even by Neiman who was present, that all of it is denied by Jessup, and that material parts of it are otherwise proved to be untrue, it is difficult to repose confidence in anything he has said. But in addition to this, the confession of his conspiracy with Gallatin to obtain money from Brightbill on this patent by means of falsehood and deception, and his prevarications when his attention was first, called to this subject as a witness, prove him in my judgment to be entirely unworthy of credit where his interests are involved. As respects Neiman he had left the- defendant's employment in ill humor; and his own testimony besmirches his character. He discovered the alleged mistake after a short time as hcadmits, but instead of seeking to have it corrected, or even mentioning it to Baldwin, he participated in selling a license under the deed for the state of Maryland. He testified when first called, with positiveness, that Gleason (who could not then be heard to the contrary) prepared the deed; and yet when subsequently confronted with the paper he was forced to admit not only that Gleason did not prepare it, but that he, Neiman, did! Of course this may have been an honest mistake, but if so it was a remarkable one; and it at least shows the witness’ memory to be unreliable. He does not undertake to explain how it occurred that he who had just completed the bargain with Baldwin for a license, as he says, should have written a transfer of the patent itself, instead of such an interest under it. That such a mistake should have been made by one so familiar with the subject seems incredible. At all events it is sufficiently remarkable to have justified an attempt to explain it.
The subsequent correspondence between the parties about the purchase of licenses, or "territory,” invoked by the plaintiff, if any such correspondence occurred, does not seem important. No part of it is produced, and what it was, (if any occurred) is uncertain. Tire defendant’s theory respecting it is as reasonable as the plaintiff’s. Mr. Baldwin had other hedge-fence patents to which such *587correspondence might lie referred; and as it must be supposed that the defendant then knew that it owned this patent, it is unreasonable to believe that the correspondence related to it. The plaintiff says the defendant knew it, and withheld the deed from record to prevent him discovering it.
As respects the alleged subsequent admissions, (.here is the same conflict of testimony. Jessup and Krider, who were presen! at the interviews during which they are said to have been made, deny them; and it seems unreasonable to believe that they should have been made in view of the fact that Jessup, to whom they are attributed, claimed that the patent rightfully belonged to the defendant. It is conceded that he desired to avoid making such admissions; and therefore, it is said, he made them “reluctantly.'"7 Why should lie have made them at all under such circumstances? He appeal's to be an intelligent man fully able to take care of himself. His conduct is irreconcilable with the idea that he made them. As he stood firmly on the deed throughout the several interviews, if. seems incredible that he should have admitted it to be valueless. The three or four attorneys for Mr. Baldwin who testify on the subject, were present io obtain admissions, and as some of them say they cross-examined Jessup sharply, and obtain what one of them denominates “reluctant admissions.” 1 do not attach importance to such testimony. But moreover it: mus» be1 borne in mind that this testimony is not admissible for any other-purpose than that of discrediting Jessup. It cannot be used to support the plaintiff’s case-. — to prove the allegation of mutual mistake. Jessup had no authority to admit: away the defendant’s rights. Tts title could not be affected by anything he might sa.v at ihe time referred to. The fact that he had taken the title for the company is unimportant in this respect.
I attach no weight whatever to the inference sought to be drawn from the alleged inadequacy of consideration, if the consideration was greatly inadequate (he fact would be material. 1 do not believe however that it was inadequate. What reliable evidence is there that the "patent was worth more than was paid for-it? A majority of patents issued are valueless. Tin; plaintiff had1 held this one for seven years before (Ik* transaction in question, and never realized a cent qn it, unless it be tin; price of a license for Virginia. lie alone testifies to the price of this license; and if he got it. by means similar to those subsequently employed to t fleet a sale to .Brightbili it affords no evidence whatever of value1. He- continued io own the patent as he supposed, if we believe his testimony, for four years longer without realizing anything on it, honestly. To cite the transaction with Brightbili as evidence of its value is wholly unjustifiable. Brightbili'"s money was obtained by a bald and bold fraud, according to the plaintiffs own testimony. This man ivas made the victim of a conspiracy to cheat, by means of falsi; pretenses, deserving of punishment as well as of denunciation. How much of Brightbill’s money the plaintiff will be able to retain cannot be known until the suit brought tc recover it back is determined.
*588Nor do I attach, importance to the fact that the plaintiff offered the patent for sale after the transaction with the defendant. Supposing him to be an honest man it would be evidence that he was mistaken respecting the deed, but would not tend to show that the defendant was. In the light of the transaction with Brightbill, however, I cannot regard him as an honest man, and on that account also I would attach no weight to the fact that he made such subsequent offers.
It is not true as urged that the defendant needed only a license for Baltimore county; and the fact would be of small importance if it were. At the date of the purchase the defendant needed, as I understand the testimony, a right for the state of Maryland, to enable it to comply with the contract which was soon after carried out (in part) by executing the license before mentioned, under this deed.
It seems idle to attach importance to the defendant’s delay'in recording the paper. The failure to record deeds, even for land, is so common that numerous statutes have been enacted, to avoid the consequences. The suggestion that the failure to record was inspired by a desire to conceal the character of the instrument is repelled by the fact that the defendant published its character by granting the license for Maryland, (which was immediately recorded) in which the assignment is set out.
The object of this cursory review is not to show .that a mistake was not made, but to show that none is proved with the clearness necessary to justify the court in setting aside the deed. If the question was one depending on the weight of evidence merely, I would entertain doubt how it should be decided. Remembering that the deed was made expressly to bear witness to the transaction, so as to exclude the necessity of relying on parol testimony; that it was prepared by Neiman who had just made the purchase and was therefore familiar with the contract, and the subject-matter to be transferred; that it seems incredible that he could have written an assignment of the patent when he knew a license under it for a small territory.only was intended (the two instruments being dissimilar in form as well as in substance), I could not say that the weight of the evidence is with the plaintiff. But as the case depends not on the weight of evidence, but on the existence of such overwhelming preponderance as leaves no room for reasonable controversy or doubt, I feel no hesitation in saying that the plaintiff has not, in my judgment, succeeded, and that the bill should therefore be dismissed.
NOTE. I would not express a dissent in this case (for it is not pleasant to do so) if the judgment about to be entered was not one of reversal, which must rest on the conclusions of two judges, against the conclusions of two others (including the judge who sat originally) of equal grade. Under such circumstances it seems to me proper that the record should show that the judgment of this court is that of a majority only of the judges who sat. That important principles of law or important interests of parties, should thus he finally determined seems to me unwise and unjust. Of course the entry of such judgments cannot he avoided; it is the duty of the majority to decide;, hut the supreme court may afford a remedy under its discretionary authority to review *589the judgments of this court, whore the fact referred to is noted. Doubtless in all the circuits, as has frequently occurred in this, judgments of reversal resting on the conclusions of two of the three judges of the court of appeals are entered as if the court was unanimous, because of the natural reluctance of judges to dissent. I of course am speaking only for myself; others may view the subject differently. I believe however that if the supreme court does not afford a remedy in such cases that congress must.